
	
		I
		112th CONGRESS
		1st Session
		H. R. 126
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Gingrey of
			 Georgia (for himself, Mrs.
			 Bachmann, Mr. Bartlett,
			 Mr. Bishop of Georgia,
			 Mrs. Blackburn,
			 Mr. Burton of Indiana,
			 Mr. Carter,
			 Mr. Conaway,
			 Mr. Franks of Arizona,
			 Mr. Gohmert,
			 Mr. Sam Johnson of Texas,
			 Mr. Kline,
			 Mr. Marchant,
			 Mr. Paul, Mr. Roe of Tennessee,
			 Mr. Rogers of Alabama,
			 Mr. Ross of Arkansas,
			 Mr. Westmoreland, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require the Bureau of Alcohol, Tobacco, Firearms, and
		  Explosives to make video recordings of the examination and testing of firearms
		  and ammunition, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Firearm Testing
			 Act.
		2.Video recording
			 of examination and testing of firearms and ammunition by the Bureau of Alcohol,
			 Tobacco, Firearms, and ExplosivesSection 1111 of the Homeland Security Act of
			 2002 (6 U.S.C. 531) is amended by adding at the end the following:
			
				(e)Additional
				responsibilities regarding examination and testing of firearms and
				ammunition
					(1)Video recording
				requiredThe Bureau shall
				make a video recording of the entire process of the examination and testing by
				the Bureau of an item for the purpose of determining, pursuant to section
				921(a)(3), 922(o), 922(p), or subsection (a)(3), (a)(4), (d), or (e) of section
				925 of title 18, United States Code, or section 5845(a) of the Internal Revenue
				Code of 1986, whether the item is a firearm and if so, the type of firearm, or
				of determining pursuant to section 921(a)(17) of title 18, United States Code,
				whether the item is ammunition, and shall not edit or erase any recording made
				pursuant to this paragraph.
					(2)Availability
						(A)To
				ownersOn request of a person
				who claims an ownership interest in an item with respect to which a recording
				is made under paragraph (1), the Bureau shall make available to the person,
				without charge, a digital video disc that contains a copy of the
				recording.
						(B)To
				defendantsThe Bureau shall
				make available to a defendant in a criminal proceeding involving an item with
				respect to which a recording is made under paragraph (1) a digital video disc
				that contains a copy of the recording.
						(3)Admissibility as
				evidenceAn item which the
				Bureau has determined is a firearm or a type of firearm or ammunition pursuant
				to any provision of law specified in paragraph (1) shall not be admissible as
				evidence in any judicial or administrative proceeding unless—
						(A)the Bureau has
				complied with paragraph (2) with respect to the item; or
						(B)such compliance
				has been waived, in writing, by the person against whom the item is offered as
				evidence.
						.
		
